[Cite as Corliss v. Corliss, 2012-Ohio-3715.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                  MONTGOMERY COUNTY

NEIL M. CORLISS, JR.                                :
                                                    :     Appellate Case No. 25098
        Plaintiff-Appellant                         :
                                                    :     Trial Court Case No. 2008-DR-843/1
v.                                                  :
                                                    :
MELISSA D. CORLISS                                  :     (Civil Appeal from Common Pleas
                                                    :     (Court, Domestic Relations)
        Defendant-Appellee                          :
                                                    :
                                                 ...........

                                                OPINION

                              Rendered on the 17th day of August, 2012.

                                                 ...........

NEIL M. CORLISS, JR., 1329 Far Hills Avenue, Dayton, Ohio 45419
      Plaintiff-Appellant, pro se

MICHAEL A. HOCHWALT, Atty. Reg. #0017688, 500 Lincoln Park Boulevard, Suite 216,
Dayton, Ohio 45429
      Attorney for Defendant-Appellee


                                                .............

FAIN, J.

        {¶ 1}     Plaintiff-appellant Neil Corliss appeals from an order granting the motion to

change his parenting time, filed by his ex-wife, defendant-appellee Melissa Corliss.
                                                                                            2


       {¶ 2}     Mr. Corliss did not file objections to the decision of the magistrate regarding

his parenting time, and has therefore waived all but plain error. Furthermore, since Mr.

Corliss has not caused the filing of a transcript of the hearing on the motion, we cannot search

the record for plain error, but must presume the regularity of the proceedings. Accordingly,

the order of the trial court from which this appeal is taken is Affirmed.



                                I. The Course of Proceedings

       {¶ 3}     Mr. Corliss filed a complaint for divorce in 2008. Ms. Corliss filed an

answer and counterclaim. The parties were divorced in April of 2011. Ms. Corliss was

designated residential and custodial parent of the parties’ two minor children. With regard to

parenting time, the final decree stated as follows:

                       3.2 The parents shall exercise a week-to-week parenting time schedule

                with exchange taking place on Sunday.            The exchange time shall be

                determined by the parents, but no later than 6:00 p.m.

                       The same pattern shall continue through the summer months, except

                that each parent shall be entitled to two (2) weeks of parenting time to

                accomplish vacation period. * * *

                       3.3 All holidays, vacations, and breaks shall be in accordance with the

                Montgomery County Standard of Parenting Time unless otherwise agreed or

                modified by the parties.

        {¶ 4}    About a month later, Ms. Corliss filed a motion to change the parenting time

schedule. She noted that she was required to move to Troy, Ohio, due to her employment.
                                                                                               3


The matter was set for a hearing before a magistrate. On March 12, 2012, the magistrate

entered a decision granting the motion and ordering that Mr. Corliss exercise parenting time in

accordance with the Montgomery County Standard Order of Visitation. This decision was

adopted on the same date as the order of the trial court. Neither party objected to the decision

of the magistrate, as provided for in Civ.R. 53(D)(3)(b).



 II. In the Absence of a Transcript of Proceedings Before the Magistrate, Mr. Corliss

         Has Not Overcome the Presumption of Regularity in those Proceedings

       {¶ 5}     Mr. Corliss has not complied with the Rules of Appellate Procedure

regarding the filing of appellate briefs; his brief does not contain assignments of error, as

required by App.R. 16(A)(3). In the interest of justice, we have inferred the following

assignment of error from the arguments set forth in his filing with this court:

               THE     TRIAL     COURT’S       ORDER        ALTERING       PARENTING        TIME

       CONSTITUTES AN ABUSE OF DISCRETION AND IS AGAINST THE

       MANIFEST WEIGHT OF THE EVIDENCE.

       {¶ 6}    Mr. Corliss contends that the evidence does not support the order, and that the

decision to alter his parenting time constitutes an abuse of discretion.

       {¶ 7}    Civ.R. 53(D)(3)(b)(iv) states: “Except for plain error, a party shall not assign

as error on appeal the court's adoption of any factual finding or legal conclusion * * * unless

the party has objected to that finding or conclusion as required by Civ.R. 53(D)(3)(b).” Mr.

Corliss’s failure to have objected to the magistrate's decision has deprived the trial court of the

opportunity to correct the any errors therein; consequently, Mr. Corliss has waived all but
                                                                                            4


plain error. Bowers v. Bowers, 2d Dist. Darke No. 1699, 2007-Ohio-1739.

       {¶ 8}    Furthermore, we cannot find plain error in the record of the proceedings

before the magistrate because Mr. Corliss has not caused the filing of a transcript of those

proceedings. It is the responsibility of an appellant to prepare the transcript for inclusion in

the record. App.R. 9(B); Rose Chevrolet, Inc. v. Adams, 36 Ohio St.3d 17, 19, 520 N.E.2d

564 (1988). Without a transcript of the proceedings, we are unable to review the alleged

improprieties in the magistrate’s decision. Accordingly, we must presume the validity of the

lower court's proceedings. Hartt v. Munobe, 67 Ohio St.3d 3, 7, 615 N.E.2d 617 (1993).

       {¶ 9}    The magistrate’s decision was based upon the fact that Ms. Corliss was

required, due to changes in her employment, to move to the Troy area. This decision does

not, on its face, constitute plain error. In the absence of a transcript, Mr. Corliss has not

overcome the presumption of regularity in the proceedings before the magistrate. Therefore,

we conclude that the trial court did not abuse its discretion, and its order is not against the

weight of the evidence.

       {¶ 10}    Mr. Corliss’s sole assignment of error is overruled.



                                       III. Conclusion

       {¶ 11}    Mr. Corliss’s sole assignment of error having been overruled, the order of the

trial court from which this appeal is taken is Affirmed.

                                        .............

DONOVAN and FROELICH, JJ., concur.
                                             5




Copies mailed to:

Neil M. Corliss, Jr.
1329 Far Hills Avenue
Dayton, OH 45419

Michael A. Hochwalt
500 Lincoln Park Blvd
Suite 216
Dayton, OH 45429

Hon. Timothy D. Wood
Montgomery County Domestic Relations Court
301 S. Third Street, 2nd Floor
P.O. Box 972
Dayton, OH 45422-4248